Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
2. 	Claims 1-29 are present in this application. Claims 1-29 are pending in this office action.

3. 	This office action is NON-FINAL.

Drawings
4. 	The Drawings filed on 08/29/21 are acceptable for examination purposes.

Specification
5. 	The Specification filed on 08/29/21 is acceptable for examination purposes.

Claim Objections

 	Claims 4, 7-8, 14-16, 19, 22-24 and 26 are objected.  Claims 4, 7-8 and 14-16 depend on claim 1 which is a system claim but claims 4, 7-8 and 14-16 say “The method”.   Claims 19, 22-24 and 26 depend on claim 17 which is a method claim but claims 19, 22-24 and 26 say “The system”.  Appropriate correction is required.

Claim Rejections 35 U.S.C. §103
6. 	In the event the determination of the status of the application as subject to AIA  35
U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any
correction of the statutory basis for the rejection will not be considered a new ground of
rejection if the prior art relied upon, and the rationale supporting the rejection, would be
the same under either status.

7. 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all
obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the
claimed invention is not identically disclosed as set forth in section 102, if the
differences between the claimed invention and the prior art are such that the
claimed invention as a whole would have been obvious before the effective filing
date of the claimed invention to a person having ordinary skill in the art to which
the claimed invention pertains. Patentability shall not be negated by the manner in
which the invention was made.


8. 	Claims 1-2, 4-5, 7-9, 12-22 and 25-29 are rejected under 35 U.S.C. 103 as being unpatentable over Lawrence et al. (US 2012/0210083) in view of Blumberg et al. (US 2009/0163228 A1).

 	Regarding claim 1, Lawrence teaches a system for maintaining and updating information on a plurality of electronic devices, each electronic device having the ability to determine its geographical location, the system comprising, (See Lawrence paragraph [0074], data may include information such as, for example, default settings, installation instructions, available functions, or online locations for help or updates): 
 	a server comprising, (See Lawrence paragraph [0037], a server): 
 	a storage device, (See Lawrence paragraph [0041], storage devices); 
 	one or more processors, (See Lawrence paragraph [0108], a processor); and 
 	at least one computer-readable storage medium having stored therein instructions, (See Lawrence paragraph [0155], computer program instructions may also be stored in a computer-readable memory) which, when executed by the one or more processors, (See Lawrence paragraph [0153], the instructions, which execute via the processor of the computer or other programmable data processing apparatus), cause the server to, See Lawrence paragraph [0037], a server):
 	initiate a first data field to store a geographical location, (See Lawrence paragraph [0053], a global representation of a plurality of data objects stored over one or more storage devices…a geographic area), wherein the first data field is stored in the storage device, (See Lawrence paragraph [0012], data object stored on one or more physical storage devices) and is identified by a tag; (See Lawrence paragraph [0115], the tag information contained by the didgets identified in the first pass); 
 	associate a first event with said first data field, (See Lawrence paragraph [0123], a current event value (e.g., corresponding to the chamber event counter)); 
 	Lawrence does not explicitly disclose update the first data field upon occurrence of said first event, wherein said updating the first data field comprises, wirelessly receiving the geographical location of said first electronic device, and storing the received geographical location in the first data field.
	However, Blumberg teaches update the first data field upon occurrence of said first event, wherein said updating the first data field comprises, (See Blumberg paragraph [0041], The location-centric information may include information about what is occurring at the location at the point in time that the database is queried. For example, this database may be updated on a daily basis, or may be updated in real-time via a network): wirelessly receiving the geographical location of said first electronic device, (See Blumberg paragraph [0043], the wireless device may include a transceiver, the transceiver being configured to transmit a signal to determine a geographical location of a point remote from the location of the electronic device 102. The transceiver may then receive information from the remote location that identifies that remote location to the electronic device); and storing the received geographical location in the first data field, (See Blumberg paragraph [0018], retrieving location-centric information based on the location of an electronic device. For example, the base grid may be a geocoded base grid utilizing geocode information in association with the location-centric information stored in a database).
 	It would have been obvious to one with ordinary skill in the art before the
effective filing date of the claimed invention was made, to modify update the first data field upon occurrence of said first event, wherein said updating the first data field comprises, wirelessly receiving the geographical location of said first electronic device, and storing the received geographical location in the first data field of Blumberg in order to obtain information about a particular location at which they are located, (See Blumberg paragraph [0023]).
 	Regarding claim 2, Lawrence taught the system of Claim 1, as
described above. 
 	Lawrence does not explicitly disclose wherein the tag comprises an identification of the first electronic device.
	However, Blumberg teaches wherein the tag comprises an identification of the first electronic device, (See Blumberg paragraph [0074], a computer or wireless device attached to a network, real time signatures, geocodes or tags related to the query are sent with the query to the spatial information grid database, which matches real time identifiers with the database records).  
 	It would have been obvious to one with ordinary skill in the art before the
effective filing date of the claimed invention was made, to modify wherein the tag comprises an identification of the first electronic device of Blumberg in order to obtain information about a particular location at which they are located, (See Blumberg paragraph [0023]).

 	Regarding claim 4, Lawrence taught the method of Claim 1, as
described above. Lawrence further teaches wherein the first event is the first electronic device initiating a communication with the server, (See Lawrence paragraph [0037], a general-purpose computer (such as a server computer, wireless device or personal computer). Those skilled in the relevant art will appreciate that certain embodiments of the invention can be practiced with other communications).  

 	Regarding claim 5, Lawrence taught the system of Claim 1, as
described above. Lawrence further teaches further comprising: 
 	initiating a second data field to store a geographical location, (See Lawrence paragraph [0053], a global representation of a plurality of data objects stored over one or more storage devices…a geographic area), wherein the second data field is stored in the storage device, (See Lawrence paragraph [0012], data object stored on one or more physical storage devices) and is identified by a tag, (See Lawrence paragraph [0115], the tag information contained by the didgets identified in the first pass); 
 	associating a second event with said data field, (See Lawrence paragraph [0123], a current event value (e.g., corresponding to the chamber event counter)); 
 	Lawrence does not explicitly disclose updating the second data field upon occurrence of said second event, wherein said updating the second data field comprises: wirelessly receiving the geographical location of said second electronic device; and storing the received geographical location in the second data field.
	However, Blumberg teaches updating the second data field upon occurrence of said second event, wherein said updating the second data field comprises, (See Blumberg paragraph [0041], The location-centric information may include information about what is occurring at the location at the point in time that the database is queried. For example, this database may be updated on a daily basis, or may be updated in real-time via a network): wirelessly receiving the geographical location of said second electronic device, (See Blumberg paragraph [0043], the wireless device may include a transceiver, the transceiver being configured to transmit a signal to determine a geographical location of a point remote from the location of the electronic device 102. The transceiver may then receive information from the remote location that identifies that remote location to the electronic device); wirelessly receiving the geographical location of said second electronic device, (See Blumberg paragraph [0018], retrieving location-centric information based on the location of an electronic device. For example, the base grid may be a geocoded base grid utilizing geocode information in association with the location-centric information stored in a database), and storing the received geographical location in the second data field, (See Blumberg paragraph [0018], retrieving location-centric information based on the location of an electronic device. For example, the base grid may be a geocoded base grid utilizing geocode information in association with the location-centric information stored in a database).

 	It would have been obvious to one with ordinary skill in the art before the
effective filing date of the claimed invention was made, to modify updating the second data field upon occurrence of said second event, wherein said updating the second data field comprises: wirelessly receiving the geographical location of said second electronic device; and storing the received geographical location in the second data field of Blumberg in order to obtain information about a particular location at which they are located, (See Blumberg paragraph [0023]t).

 	Regarding claim 7, Lawrence taught the method of Claim 5, as
described above. Lawrence further teaches wherein the second event is the second electronic device initiating a communication with the server, (See Lawrence paragraph [0037], a general-purpose computer (such as a server computer, wireless device or personal computer). Those skilled in the relevant art will appreciate that certain embodiments of the invention can be practiced with other communications).  
 
 	Regarding claim 8, Lawrence taught the method of Claim 5, as
described above. Lawrence further teaches wherein the first event and the second event are the same event, (See Lawrence paragraph [0113], each chamber within a domain can have a table or other record that lists the event counter values of the other chambers within that domain at the time of their last synchronization event. In other words, if two chambers are both in the same domain, then when the two chambers were last synchronized, a first chamber records the value of second chamber's event counter).  

 	Regarding claim 9, Lawrence taught the method of Claim 5, as
described above. 
 	Lawrence does not explicitly disclose further comprising: wirelessly transmitting the geographical location, stored in the second data field to the first electronic device; and wirelessly transmitting the geographical location, stored in the first data field to the second electronic device.
	However, Blumberg teaches further comprising: wirelessly transmitting the geographical location, (See Blumberg paragraph [0043], the wireless device may include a transceiver, the transceiver being configured to transmit a signal to determine a geographical location of a point remote from the location of the electronic device 102), stored in the second data field to the first electronic device;, (See Blumberg paragraph [0080], information stored by database 112 may be communicated to wireless device 102), and wirelessly transmitting the geographical location, (See Blumberg paragraph [0043], the wireless device may include a transceiver, the transceiver being configured to transmit a signal to determine a geographical location of a point remote from the location of the electronic device 102) stored in the first data field to the second electronic device, (See Blumberg paragraph [0080], information stored by database 112 may be communicated to wireless device 102).  
 	It would have been obvious to one with ordinary skill in the art before the
effective filing date of the claimed invention was made, to modify further comprising: wirelessly transmitting the geographical location, stored in the second data field to the first electronic device, and wirelessly transmitting the geographical location, stored in the first data field to the second electronic device of Blumberg in order to obtain information about a particular location at which they are located, (See Blumberg paragraph [0023]).
  
 	Regarding claim 12, Lawrence taught the system of Claim 5, as
described above. 
 	Lawrence does not explicitly disclose further comprising wirelessly transmitting the first geographical location stored in the first data field or the second geographical location stored in the second data field to the third electronic device.  
	However, Blumberg teaches further comprising wirelessly transmitting the first geographical location, (See Blumberg paragraph [0043], the wireless device may include a transceiver, the transceiver being configured to transmit a signal to determine a geographical location of a point remote from the location of the electronic device 102), stored in the first data field or the second geographical location stored in the second data field to the third electronic device, (See Blumberg paragraph [0080], information stored by database 112 may be communicated to wireless device 102), See Blumberg paragraph [0043], the wireless device may include a transceiver, the transceiver being configured to transmit a signal to determine a geographical location of a point remote from the location of the electronic device 102).
 	It would have been obvious to one with ordinary skill in the art before the
effective filing date of the claimed invention was made, to modify further comprising wirelessly transmitting the first geographical location stored in the first data field or the second geographical location stored in the second data field to the third electronic device of Blumberg in order to obtain information about a particular location at which they are located, (See Blumberg paragraph [0023]).

 	Regarding claim 13, Lawrence taught the system of Claim 1, as
described above. 
	Lawrence does not explicitly disclose wherein the geographical location is determined using a geographical positioning system.  
	However, Blumberg teaches wherein the geographical location is determined using a geographical positioning system, (geographic position information may be provided to location-centric information system 110 from wireless device 102).  
 	It would have been obvious to one with ordinary skill in the art before the
effective filing date of the claimed invention was made, to modify wherein the geographical location is determined using a geographical positioning system of Blumberg in order to obtain information about a particular location at which they are located, (See Blumberg paragraph [0023]).

 	Regarding claim 14, Lawrence taught the method of Claim 1, as
described above., 
 	Lawrence does not explicitly disclose wherein the geographical location is determined by prompting the user to enter a location.
	However, Blumberg teaches wherein the geographical location is determined by prompting the user to enter a location, (See Blumberg paragraph [0065], the information entered into the database may also include a time or time/date stamp, which can allow a user to access both location-centric and time-based information from the database based on their location).  
 	It would have been obvious to one with ordinary skill in the art before the
effective filing date of the claimed invention was made, to modify wherein the geographical location is determined by prompting the user to enter a location of Blumberg in order to obtain information about a particular location at which they are located, (See Blumberg paragraph [0023]).

 	Regarding claim 15, Lawrence taught the method of Claim 1, as
described above.   Lawrence 
	Lawrence does not explicitly disclose wherein the geographical location is determined by prompting a user to select from a list of locations.
	However, Blumberg teaches wherein the geographical location is determined by prompting a user to select from a list of locations, (See Blumberg paragraph [0090], Location-centric information search display 400 may include a menu or list of icons with selections 402, 404, 406, 408, 310 for user 106 to choose from to obtain more narrowly tailored or focused information about the particular place at which they are located).  
 	It would have been obvious to one with ordinary skill in the art before the
effective filing date of the claimed invention was made, to modify wherein the geographical location is determined by prompting a user to select from a list of locations of Blumberg in order to obtain information about a particular location at which they are located, (See Blumberg paragraph [0023]).

 	Regarding claim 16, Lawrence taught the system of Claim 1, as
described above. 
	Lawrence does not explicitly disclose wherein the geographical location is determined using radio signals.  
	However, Blumberg teaches wherein the geographical location is determined using radio signals, (See Blumberg paragraph [0043], using RFID (radio-frequency ID tags) and an RFID sensor and transmitter on the device 102; using bar codes (using a laser emitter and an optical sensor); or may be radar generated. In a radar generated embodiment, the device 102 may emit a signal in a particular direction).
 	It would have been obvious to one with ordinary skill in the art before the
effective filing date of the claimed invention was made, to modify wherein the geographical location is determined using radio signals of Blumberg in order to obtain information about a particular location at which they are located, (See Blumberg paragraph [0023]).

 	Regarding claim 17, Keller teaches a method for maintaining and updating information from a plurality of electronic devices, each electronic device having the ability to determine its geographical location, on a server, the method comprising, (See Lawrence paragraph [0074], data may include information such as, for example, default settings, installation instructions, available functions, or online locations for help or updates): 
 	storing a geographical location of a first electronic device in a storage device, (See Lawrence paragraph [0053], a global representation of a plurality of data objects stored over one or more storage devices…a geographic area), on the server, (See Lawrence paragraph [0037], a server):  said storage device comprising. (See Lawrence paragraph [0041], storage devices);  a first data field to store the geographical location, (See Lawrence paragraph [0053], a global representation of a plurality of data objects stored over one or more storage devices…a geographic area), wherein the first data field is identified by a tag, (See Lawrence paragraph [0115], the tag information contained by the didgets identified in the first pass); 
 	associating a first event with said first data field, (See Lawrence paragraph [0123], a current event value (e.g., corresponding to the chamber event counter)); 
 	Lawrence does not explicitly disclose updating the first data field upon occurrence of said first event, wherein said updating the first data field comprises: wirelessly receiving the first geographical location of the first electronic device; and storing the received geographical location in the first data field.
	However, Blumberg teaches updating the first data field upon occurrence of said first event, wherein said updating the first data field comprises, (See Blumberg paragraph [0041], The location-centric information may include information about what is occurring at the location at the point in time that the database is queried. For example, this database may be updated on a daily basis, or may be updated in real-time via a network): wirelessly receiving the first geographical location of the first electronic device, (See Blumberg paragraph [0043], the wireless device may include a transceiver, the transceiver being configured to transmit a signal to determine a geographical location of a point remote from the location of the electronic device 102. The transceiver may then receive information from the remote location that identifies that remote location to the electronic device); and storing the received geographical location in the first data field, (See Blumberg paragraph [0018], retrieving location-centric information based on the location of an electronic device. For example, the base grid may be a geocoded base grid utilizing geocode information in association with the location-centric information stored in a database).
 	It would have been obvious to one with ordinary skill in the art before the
effective filing date of the claimed invention was made, to modify updating the first data field upon occurrence of said first event, wherein said updating the first data field comprises: wirelessly receiving the first geographical location of the first electronic device; and storing the received geographical location in the first data field of Blumberg in order to obtain information about a particular location at which they are located, (See Blumberg paragraph [0023]).

 	Regarding claim 18, Lawrence taught the method of Claim 1, as
described above. 
 	Lawrence does not explicitly disclose wherein the first event is the server receiving the geographical location of the first electronic device.
	However, Blumberg teaches wherein the first event is the server receiving the geographical location of the first electronic device, (See Blumberg paragraph [0043], receive information from the remote location that identifies that remote location to the electronic device);
 	It would have been obvious to one with ordinary skill in the art before the
effective filing date of the claimed invention was made, to modify wherein the first event is the server receiving the geographical location of the first electronic device of Blumberg in order to obtain information about a particular location at which they are located, (See Blumberg paragraph [0023]).

 	Regarding claim 19, Lawrence taught the system of Claim 17, as
described above. Lawrence further teaches further comprising: 
 	storing a geographical location of a second electronic device in the storage device, (See Lawrence paragraph [0053], a global representation of a plurality of data objects stored over one or more storage devices…a geographic area), said database further comprising a second data field to store the geographical location, (See Lawrence paragraph [0053], a global representation of a plurality of data objects stored over one or more storage devices…a geographic area),
 	wherein the second data field is identified by a tag, (See Lawrence paragraph [0115], the tag information contained by the didgets identified in the first pass); 
 	associating a second event with said second data field, (See Lawrence paragraph [0123], a current event value (e.g., corresponding to the chamber event counter)); 
 	Lawrence does not explicitly disclose updating the second data field upon occurrence of said event, wherein said updating the second data field comprises: wirelessly receiving the second geographical location of the second electronic device; and storing the received second geographical location in the second data field.
	However, Blumberg teaches updating the second data field upon occurrence of said event, wherein said updating the second data field comprises, (See Blumberg paragraph [0041], The location-centric information may include information about what is occurring at the location at the point in time that the database is queried. For example, this database may be updated on a daily basis, or may be updated in real-time via a network): wirelessly receiving the second geographical location of the second electronic device, (See Blumberg paragraph [0043], the wireless device may include a transceiver, the transceiver being configured to transmit a signal to determine a geographical location of a point remote from the location of the electronic device 102. The transceiver may then receive information from the remote location that identifies that remote location to the electronic device); wirelessly receiving the geographical location of said second electronic device, (See Blumberg paragraph [0018], retrieving location-centric information based on the location of an electronic device. For example, the base grid may be a geocoded base grid utilizing geocode information in association with the location-centric information stored in a database) and storing the received second geographical location in the second data field, (See Blumberg paragraph [0018], retrieving location-centric information based on the location of an electronic device. For example, the base grid may be a geocoded base grid utilizing geocode information in association with the location-centric information stored in a database).
 	It would have been obvious to one with ordinary skill in the art before the
effective filing date of the claimed invention was made, to modify updating the second data field upon occurrence of said event, wherein said updating the second data field comprises: wirelessly receiving the second geographical location of the second electronic device; and storing the received second geographical location in the second data field of Blumberg in order to obtain information about a particular location at which they are located, (See Blumberg paragraph [0023]).

 	Regarding claim 20, Lawrence taught the system of Claim 19, as
described above. 
 	Lawrence does not explicitly disclose wherein the second event is the server receiving the geographical location of the second electronic device.
	However, Blumberg teaches wherein the second event is the server receiving the geographical location of the second electronic device, (See Blumberg paragraph [0043], receive information from the remote location that identifies that remote location to the electronic device);
 	It would have been obvious to one with ordinary skill in the art before the
effective filing date of the claimed invention was made, to modify wherein the second event is the server receiving the geographical location of the second electronic device.
of Blumberg in order to obtain information about a particular location at which they are located, (See Blumberg paragraph [0023]).

 	Regarding claim 21, Lawrence taught the method of Claim 1, as
described above. Lawrence further teaches wherein the first event and the second event are the same event, (See Lawrence paragraph [0113], each chamber within a domain can have a table or other record that lists the event counter values of the other chambers within that domain at the time of their last synchronization event. In other words, if two chambers are both in the same domain, then when the two chambers were last synchronized, a first chamber records the value of second chamber's event counter).  

 	Regarding claim 22, Lawrence taught the system of Claim 19, as
described above. 
	Lawrence does not explicitly disclose further comprising: wirelessly transmitting the second geographical location stored in the second data field to the first electronic device; and wirelessly transmitting the first geographical location stored in the first data field to the second electronic device.
	However, Blumberg teaches further comprising: wirelessly transmitting the second geographical location, (See Blumberg paragraph [0043], the wireless device may include a transceiver, the transceiver being configured to transmit a signal to determine a geographical location of a point remote from the location of the electronic device 102), stored in the second data field to the first electronic device, (See Blumberg paragraph [0080], information stored by database 112 may be communicated to wireless device 102), and wirelessly transmitting the first geographical location stored in the first data field to the second electronic device, (See Blumberg paragraph [0043], the wireless device may include a transceiver, the transceiver being configured to transmit a signal to determine a geographical location of a point remote from the location of the electronic device 102).
 	It would have been obvious to one with ordinary skill in the art before the
effective filing date of the claimed invention was made, to modify further comprising: wirelessly transmitting the second geographical location stored in the second data field to the first electronic device; and wirelessly transmitting the first geographical location stored in the first data field to the second electronic device of Blumberg in order to obtain information about a particular location at which they are located, (See Blumberg paragraph [0023]).

 	Regarding claim 25, Lawrence taught the system of Claim 18, as
described above. 
	Lawrence does not explicitly disclose further comprising: wirelessly transmitting the first geographical location stored in the first data field or the second geographical location stored in the second data field to the third electronic device.
	However, Blumberg teaches further comprising: wirelessly transmitting the first geographical location, (See Blumberg paragraph [0043], the wireless device may include a transceiver, the transceiver being configured to transmit a signal to determine a geographical location of a point remote from the location of the electronic device 102), stored in the first data field or the second geographical location stored in the second data field to the third electronic device, (See Blumberg paragraph [0080], information stored by database 112 may be communicated to wireless device 102), See Blumberg paragraph [0043], the wireless device may include a transceiver, the transceiver being configured to transmit a signal to determine a geographical location of a point remote from the location of the electronic device 102).
 	It would have been obvious to one with ordinary skill in the art before the
effective filing date of the claimed invention was made, to modify further comprising: wirelessly transmitting the first geographical location stored in the first data field or the second geographical location stored in the second data field to the third electronic device of Blumberg in order to obtain information about a particular location at which they are located, (See Blumberg paragraph [0023]).

 	Regarding claim 26, Lawrence taught the method of Claim 17, as
described above. 
	Lawrence does not explicitly disclose wherein the geographical location is determined using a geographical positioning system.  
	However, Blumberg teaches wherein the geographical location is determined using a geographical positioning system, (geographic position information may be provided to location-centric information system 110 from wireless device 102).  
 	It would have been obvious to one with ordinary skill in the art before the
effective filing date of the claimed invention was made, to modify wherein the geographical location is determined using a geographical positioning system of Blumberg in order to obtain information about a particular location at which they are located, (See Blumberg paragraph [0023]).

 	Regarding claim 27, Lawrence taught the method of Claim 17, as
described above. 
 	Lawrence does not explicitly disclose wherein the geographical location is determined by a user of the electronic device entering a location.
	However, Blumberg teaches wherein the geographical location is determined by a user of the electronic device entering a location, (See Blumberg paragraph [0065], the information entered into the database may also include a time or time/date stamp, which can allow a user to access both location-centric and time-based information from the database based on their location).  
 	It would have been obvious to one with ordinary skill in the art before the
effective filing date of the claimed invention was made, to modify wherein the geographical location is determined by a user of the electronic device entering a location of Blumberg in order to obtain information about a particular location at which they are located, (See Blumberg paragraph [0023]).

 	Regarding claim 28, Lawrence taught the method of Claim 17, as
described above. 
 	Lawrence does not explicitly disclose wherein the geographical location is determined by a user of the electronic device selecting a position from a list of positions.
	However, Blumberg teaches wherein the geographical location is determined by a user of the electronic device selecting a position from a list of positions, (See Blumberg paragraph [0090], Location-centric information search display 400 may include a menu or list of icons with selections 402, 404, 406, 408, 310 for user 106 to choose from to obtain more narrowly tailored or focused information about the particular place at which they are located).  
 	It would have been obvious to one with ordinary skill in the art before the
effective filing date of the claimed invention was made, to modify wherein the geographical location is determined by a user of the electronic device selecting a position from a list of positions of Blumberg in order to obtain information about a particular location at which they are located, (See Blumberg paragraph [0023]).

 	Regarding claim 29, Lawrence taught the system of Claim 17, as
described above.
 	Lawrence does not explicitly disclose, wherein the geographical location is determined using radio signals.
	However, Blumberg teaches wherein the geographical location is determined using radio signals, (See Blumberg paragraph [0043], using RFID (radio-frequency ID tags) and an RFID sensor and transmitter on the device 102; using bar codes (using a laser emitter and an optical sensor); or may be radar generated. In a radar generated embodiment, the device 102 may emit a signal in a particular direction).
 	It would have been obvious to one with ordinary skill in the art before the
effective filing date of the claimed invention was made, to modify wherein the geographical location is determined using radio signals of Blumberg in order to obtain information about a particular location at which they are located, (See Blumberg paragraph [0023]).

9. 	Claims 3 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Lawrence et al. (US 2012/0210083) in view of Blumberg et al. (US 2009/0163228 A1) and further in view of Roh et al. (US 2004/0148417 A1).

 	Regarding claim 3, Lawrence taught the system of Claim 1, as
described above. 
 	Lawrence together with Blumberg does not explicitly disclose further comprising: initiating a first counter, said first counter associated with the first data field; and associating the first event with said first counter;  
	However, Roh teaches further comprising: initiating a first counter, said first counter associated with the first data field; (See Roh paragraph [0031], initializing the counter field in the event); and associating the first event with said first counter, (See Roh paragraph [0030], the target protocol by selecting the target protocol corresponding to the higher-layer protocol of the arriving packet from a plurality of predetermined target protocols in the event).
 	It would have been obvious to one with ordinary skill in the art before the
effective filing date of the claimed invention was made, to modify further comprising: initiating a first counter, said first counter associated with the first data field; and associating the first event with said first counter of Roh in order to in order to improve the service quality of multimedia applications, (See Blumberg paragraph [0018]).

 	Regarding claim 6, Lawrence taught the system of Claim 5, as
described above. 
 	Lawrence together with Blumberg does not explicitly disclose comprising: initiating a second counter, said second counter associated with the second data field, and associating the second event with said second counter.
	However, Roh teaches comprising: initiating a second counter, (See Roh paragraph [0031], initializing the counter field in the event), said second counter associated with the second data field, (See Roh paragraph [0029], a counter field that corresponds to the state field); and associating the second event with said second counter, (See Roh paragraph [0031], a second positive integer M in the event of…in the counter field).
 	It would have been obvious to one with ordinary skill in the art before the
effective filing date of the claimed invention was made, to modify comprising: initiating a second counter, said second counter associated with the second data field, and associating the second event with said second counter of Roh in order to in order to improve the service quality of multimedia applications, (See Roh paragraph [0018]).

10. 	Claims 10-11 and 23-24 are rejected under 35 U.S.C. 103 as being unpatentable over Lawrence et al. (US 2012/0210083) in view of Blumberg et al. (US 2009/0163228 A1) and further in view of Taylor et al. (US 2011/0059748 A1).

 	Regarding claim 10, Lawrence taught the system of Claim 5, as
described above. Lawrence further teaches wherein the computer-readable storage medium having stored therein instructions, (See Lawrence paragraph [0155], computer program instructions may also be stored in a computer-readable memory), which, when executed by the one or more processors, (See Lawrence paragraph [0153], the instructions, which execute via the processor of the computer or other programmable data processing apparatus), cause the server to further, (See Lawrence paragraph [0037], a server):
  	Lawrence together with Blumberg does not explicitly disclose compare the geographical location in the first data field, and the geographical location in the second data field against a predetermined criterion, and wirelessly transmit a notification to at least one of the first or second electronic devices.
	However, Roh teaches compare the geographical location in the first data field, (See Taylor paragraph [0044], The localized notification server can perform processing 400 to predefine a geographical region prior to responding to geographically-targeted localized broadcast requests or localized service or information requests) and the geographical location in the second data field against a predetermined criterion, (See Taylor paragraph [0005], the localized notification server can localize components of the wireless communication systems into sets of localized components that provide localized notification service to mobile devices in corresponding geographical regions, which can be predefined or dynamically defined); and wirelessly transmit a notification to at least one of the first or second electronic devices, (See Taylor paragraph [0005], performing localized notification in one or more wireless communication systems are provided, in which localized information content is transmitted to one or more mobile devices located in a specific geographical region).  
 	It would have been obvious to one with ordinary skill in the art before the
effective filing date of the claimed invention was made, to modify compare the geographical location in the first data field, and the geographical location in the second data field against a predetermined criterion, and wirelessly transmit a notification to at least one of the first or second electronic devices of Taylor in order to provide localized notification in response to a geographically-targeted localized broadcast request, (See Taylor [0012]).

 	Regarding claim 11, Lawrence taught the system of Claim 5, as
described above.
 	Lawrence together with Blumberg does not explicitly disclose wherein said notification is wirelessly transmitted to a third electronic device.
	However, Taylor teaches wherein said notification is wirelessly transmitted to a third electronic device, (See Taylor paragraph [0005], performing localized notification in one or more wireless communication systems are provided, in which localized information content is transmitted to one or more mobile devices located in a specific geographical region).  
 	It would have been obvious to one with ordinary skill in the art before the
effective filing date of the claimed invention was made, to modify wherein said notification is wirelessly transmitted to a third electronic device of Taylor in order to provide localized notification in response to a geographically-targeted localized broadcast request, (See Taylor [0012]).

 	Regarding claim 23, Lawrence taught the system of Claim 22, as
described above.
	Lawrence together with Blumberg does not explicitly disclose further comprising: comparing the first geographical location in the first data field and the second geographical location in the second data field against a predetermined criterion; and sending a notification to at least one of the first or second electronic devices.
	However, Roh teaches further comprising: comparing the first geographical location in the first data field, (See Taylor paragraph [0044], The localized notification server can perform processing 400 to predefine a geographical region prior to responding to geographically-targeted localized broadcast requests or localized service or information requests) and the second geographical location in the second data field against a predetermined criterion, (See Taylor paragraph [0005], the localized notification server can localize components of the wireless communication systems into sets of localized components that provide localized notification service to mobile devices in corresponding geographical regions, which can be predefined or dynamically defined); and sending a notification to at least one of the first or second electronic devices, (See Taylor paragraph [0005], performing localized notification in one or more wireless communication systems are provided, in which localized information content is transmitted to one or more mobile devices located in a specific geographical region).  
 	It would have been obvious to one with ordinary skill in the art before the
effective filing date of the claimed invention was made, to modify further comprising: comparing the first geographical location in the first data field and the second geographical location in the second data field against a predetermined criterion; and sending a notification to at least one of the first or second electronic devices of Taylor in order to provide localized notification in response to a geographically-targeted localized broadcast request, (See Taylor [0012]).

 	Regarding claim 24, Lawrence taught the system of Claim 23, as
described above.
 	Lawrence together with Blumberg does not explicitly disclose wherein said notification is sent to a third electronic device.
	However, Taylor teaches wherein said notification is sent to a third electronic device, (See Taylor paragraph [0005], performing localized notification in one or more wireless communication systems are provided, in which localized information content is transmitted to one or more mobile devices located in a specific geographical region).  
 	It would have been obvious to one with ordinary skill in the art before the
effective filing date of the claimed invention was made, to modify wherein said notification is sent to a third electronic device of Taylor in order to provide localized notification in response to a geographically-targeted localized broadcast request, (See Taylor [0012]).

Conclusions/Points of Contacts
 	The prior art made of record and not relied upon is considered pertinent to
applicant’s disclosure. See form PTO-892.
 	Cooper et al. (US 2014/0155102 A1), The invention relates to management of map data and geographically related content on an electronic device. In addition, the invention relates to sending and receiving map data from and to a mobile electronic device.
 	Hamilton et al.  (US 2012/0310529 A1) generate a first set of data related to a plurality of geographic positions where the first mobile device has been located and configured to exchange the first set of data with a second mobile device wherein the first mobile device receives a second set of data related to a plurality of geographic positions where the second mobile device has been located.
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MULUEMEBET GURMU whose telephone number is (571)270-7095. The examiner can normally be reached M-F 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tony Mahmoudi can be reached on 5712724078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MULUEMEBET GURMU/Primary Examiner, Art Unit 2163